 

Case 19-13200-.]KO Doc 13 Filed 03/22/19 Page 1 of 5

UNITED STATES BANKRUPTCY COURT, SOUTHERN DISTRICT OF FLORIDA

Www.flsb.uscourts.ro
CHAPTER 13 PLAN {Indiyidual Adiustment of Deb§j

 

 

 

 

 

[:| Original Plan
|:| Amended Plan (Indicate lst, 2nd, etc. Amended, if applicable)
|:] Modified Plan (Indicate lst, 2nd, etc. Modified, if applicable)
DEBTGR: Yessenia Diaz JOINT DEBTOR: CASE NO.: 19-13200-IKO
SS#: xxx-xx- 8062 SS#: xxx-xx-
I. MCLS
To Debtors: Plans that do not comply with local rules and judicial rulings may not be confirmable. All plans, amended plans

and modified plans shall be served upon all creditors and a certificate of service filed with the Clerk pursuant to
Local Rules 2002-1 (C)(5), 3015-103)(2), and 3015-2. Debtor(s) must commence plan payments within 30 days of
filing the chapter 13 petition or Within 30 days of entry of the order converting the case to chapter 13.

To Creditors: Your rights may be affected by this plan. You must file a timely proof of claim in order to be paid. Your claim may
be reduced, modified or eliminated.

To All Parties: The plan contains no nonstandard provisions other than those set out in paragraph VIII. Debtor(s) must check one
box on each line listed below in this section to state whether the plan includes any of the following:

 

 

 

 

The valuation of a secured claim, set out in Section III, Which ma result in a .
partial payment or no payment at all to the secured creditor y l:l Included |:| Not Included
Avoidance of a judicial lien or nonpossessory, nonpurchase-money security interest, set |:| Included @ Not included
out in Section IH

Nonstandard provisions, set out in Section VIII E] Included |:] Not included

 

 

II. PLAN PAYMENTS. LENGTH OF PLAN AN_D DEBTOK[§l'_ATTORNEY'S FEE

A. MONTHLY PLAN PAYMEI\LI`: This Plan pays for the benefit of the creditors the amounts listed below, including trustee's
fees of 10%, beginning 30 days from the filing/conversion date. In the event the trustee does not retain the full 10%, any unused

amount will be paid to unsecured nonpriority creditors pro-rata under the plan:

 

 

l. $1.943.00 for months; to L ;
2. $1.897.00 for monthsL to&;
B. DEBTOR{S\’ ATTORNEY’S FEE: I:I NONE I:l PRO BONO
Total Fees: $4275.00 Total Paid: $1400.00 Balance Due: $2875.00
Payable $115.00 /month (Months _l_ to 2_5 )

Allowed fees under LR 2016-1(B)(2) are itemized below:
$3500 Base fee + $0.00 MMM Charge + $775 Motion to Value HOA

 

Applications for compensation must be filed for all fees over and above the Court's Guidelines for Compensation.
III. TREATMENT OF SECURED CLAIl\§

A. SECURED CLAIMS: |:| NONE
[Retain Liens pursuant to ll U.S.C. §1325 (a)(5)] Mortgage(s)/Lien on Real or Personal Property:

 

 

 

 

 

 

 

1- Cl‘edit°r? Specialized Loan Servicing
Address: 8742 Lucent Blvd Ste 300 Arrearage/ Payoffon Pecition Date N/A
§I(;§;gands Ranch’ CO MMM Adequate Protection $1,361.00 /mOnfh (Months l to £ )
Last 4 Digits of
Account No.: 2897
Other: Homestead
Page 1 of 5

 

LF-31(rev. 10/3/17)

 

 

 

Case 19-13200-.]KO Doc 13 Filed 03/22/19 Page 2 of 5

Debtor(s): Yessenia Diaz Case number: 19-13200-JKO

 

 

|:] Rea| Property Check one below for Real Property:
[:lPrincipal Residence |:|Escrow is included in the regular payments
|:|Other Real Property |:]The debtor(s) will pay |:|taxes |:Iinsurance directly

Address of Collateral:
4997 SW 32 Terrace, Ft. Lauderdale, FL 33312

|:] Personal Property/Vehicle

Description of Collateral:

 

 

2~ Creditor: Oakbridge Property Owners Assoc.

AddreSSZ C/O Michelle MOntekiO Arrearage/ Payof`f` on Petition Date N/A

Tucker & Lokeinsky PA . .
’ t
800 E. Broward Blvd ste R°g“lar Paymem (Mm“ a‘”) M /m°“'h (M°mhs 4 t°£ )

710
Ft. Lauderdale, FL 33301

Last 4 Digits of
Account No.:

Other: HOA Regular Ongoing Payments

l:] Real Property Check one below for Real Property:
[§_]Principal Residence |:|Escrow is included in the regular payments
I:IOther Real Property |:lThe debtor(s) will pay |:|taxes |:]insurance directly

Address of Collateral:
4997 SW 32 Terrace, Ft. Lauderdale, FL 33312

|:l Personal Property/Vehicle

 

Description of Collateral:

 

 

 

B. VALUATION OF QOLLA'_I`ERAL: [:] NONE

IF YOU ARE A SECURED CREDITOR LISTED BELOW, THE PLAN SEEKS TO VALUE THE COLLATERAL
SECURING YOUR CLAIM IN 'IHE AMOUNT INDICATED. A SEPARATE MOTION WILL ALSO BE SERVED UPON
YOU PURSUANT TO BR 7004 AND LR 3015-3.

1. REAL PROPERTY: [:| NONE

 

l. Creditor: Oakbridge Property Owners Value of Collateral: $0.00 Pa!mellt
Assoc. _ _ __ _ _
Amount of Credltor's Lien: $0.00 TOtal Pald 111 Planf $0~90

Address; c/o Michelle Montekio

Tucker & Lokeinsky, PA
800 E. Broward Blvd Ste 710 Interest Rate: 0.00% $0-09 /mOIlfh (Month fO _

Ft. Lauderdale, FL 33301

Last 4 Digits of Account No.: N/A Check one below

[:l Escrow is included in the monthly

 

Rea] Property mortgage payment listed in this section
\:IFrincipal Residence |:| The debtor(§) Will pay

l:lother Real Property [:ltaxes [:|insurance directly
Address of Collateral:

4997 SW 32 Terrace, Ft. Lauderdale, FL

3 3 3 12

 

 

 

 

 

2. vEchLES(s)= [i_i_ NONE

3. PERSONAL PROPERTY: Li_l NONE
LF-31 (r¢v, 10/3/17) Page 2 afs

Case 19-13200-.]KO Doc 13 Filed 03/22/19 Page 3 of 5

Debtor(s): yessenia Diaz Case number: l9-13200-JKO
C. lily AVOIDA_ [§CE l:[ NONE

D. SURRENDER OF COLLATERAL: Secured claims filed by any creditor granted stay relief in this section shall not receive a
distribution fom the Chapter 13 Trustee.

|'§| NONE

 

E. DIRECT PAYMENTS: Secured claims filed by any creditor granted stay relief in this section shall not receive a distribution
fom the Chapter 13 Trustee.

[:l NONE

['!_§ The debtor(s) elect to make payments directly to each secured creditor listed below. The debtor(s) request that upon
continuation of this plan the automatic stay be terminated in rem as to the debtor(s) and in rem and in personam as to any
codebtor(s) as to these creditors. Nothing herein is intended to terminate or abrogate the debtor(s)' state law contract rights.
Name of Creditor Last 4 Digits of Account No. Description of Collateral (Addressl Vehicle. etc.)

Bridgecrest Acceptance Corp 4701 2017-Kia Soul 4D Wagon VIN# KNDJP3A58H7426257
1' Current and paid direct.

IV. TREATMENT OF FEES AND PRIORITY CLAIMS [as defined in ll U.S.C. §507 and ll U.S.C. § l322(a)(4)]

A. ADMINISTRATIVE FEES OTHER THAN DEBTORS|S}' ATTORNEY’S FEE: El NONE
B. INTERNAL REVENUE SERVICE: |:| NONE

 

 

Total Due: $3,900.00 Total Payment $3,900.00
Payable: $65.00 /month (Months 1 to £ )

 

 

C. DOMESTIC SUPPORT QBLIGATION{S|: E] NONE
D. OTHER: [:j NONE

V. TBEATMENT OF UNSECURED NONPRIQRITY CREDITORS
A. Pay $0.00 /month (Months l to § )

Pay $73.00 /month (Months 26 to § )
Pro rata dividend will be calculated by the Trustee upon review of filed claims after bar date.

B. I:I If checked, the Debtor(s) will amend/modify to pay 100% to all allowed unsecured nonpriority claims.
C. SEPAR_ATELY CLASSIFIED: NONE

*Debtor(s) certify the separate classification(s) of the claim(s) listed above will not prejudice other unsecured nonpriority
creditors pursuant to ll U.S.C. § 1322.

Vl. EXEQUTORY CONTRACTS AND !JNEXPIRED LEASES: Secured claims filed by any creditor/lessor granted stay relief in this
section shall not receive a distribution from the Chapter 13 Trustee.
|:] NONE

[:] Unless provided for under a separate section, the debtor(s) request that upon confirmation of this plan, the automatic stay be

terminated in rem as to the debtor(s) and in rem and in personam as to any codebtor(s) as to these creditors/lessors Nothing
herein is intended to terminate or abrogate the debtor(s)' state law contract rights.

Name of Creditor Collateral Acct. No. ¢Last 4 Digits] Assume/Re`[ect
l ZRS Management, LLC/Mosaic Apartment Lease N/A

[:| Assume [!_j Reject

 

VII. INCOME TAX RETURNS AND REFUNDS: @ NONE

VIII. NON-STANDARD PLAN RROVISIQNS |:| NONE

|:| Nonstandard provisions must be set forth below. A nonstandard provision is a provision not otherwise included in the Local
Fonn or deviating from it. Nonstandard provisions set out elsewhere in this plan are void.

 

[:] Mortgage Modification Mediation

LF-Sl (rev. 10/3/17) Page 3 of 5

Case 19-13200-.]KO Doc 13 Filed 03/22/19 Page 4 of 5

Debtor(s): Yessenia Diaz Case number: l9-l3200-JKO

 

l The debtor has filed a Verified Motion for Referral to MMM with:
Specialized Loan Servicing

loan number 2897

for real property located at 4997 SW 32nd Terrace, Ft. Lauderdale, FL 33312

("Lender")

The parties shall timely comply with all requirements of the Order of Referral to MMM and all Administrative Orders/Local
Rules regarding MMM. While the MMM is pending and until the trial/interim payment plan or the permanent mortgage
modification/permanent payment is established by the parties, absent Court order to the contrary, the debtor has included a post-
petition monthly plan payment (a) with respect to the debtor’s homestead, of no less than the lower of the prepetition monthly
contractual mortgagepayment or 31% of the debtor’s gross monthly income (after deducting any amount paid toward HOA fees
due for the property) and (b) with respect to income producing property, of no less than 75% of the gross income generated by
such property, as a good faith adequate protection payment to the lender. All payments shall be considered timely upon receipt
by the trustee and not upon receipt by the lender.

Until the MMM is completed and the Final Report of Mortgage Modification Mediator is filed, any objection to the lender’s
proof of claim on the real property described above shall be held in abeyance as to the regular payment and mortgage arrearage
stated in the proof of claim only. The debtor shall assert any and all other objections to the proof of claim prior to confirmation

of the plan or modified plan.

If the debtor, co-obligor/co-borrower or other third party (if applicable) and the lender agree to a settlement as a result of the
pending MMM, the debtor will file the MMM Local Form “Ex Parte Motion to Approve Mortgage Modification Agreement
with Lender” (or Self-Represented Debtor’s Motion to Approve Mortgage Modification Agreement with Lender) no later than
14 calendar days following settlement. Once the settlement is approved by the Court, the debtor shall immediately amend or
modify the plan to reflect the settlement and the lender shall amend its Proof of Claim to reflect the settlement, as applicable.

If a settlement is reached after the plan is confirmed, the debtor will file a motion to modify the plan no later than 30 calendar
days following approval of the settlement by the Court and the Lender shall have leave to amend its Proof of Claim to reflect
the settlement reached after confirmation of the plan. The parties will then timely comply with any and all requirements
necessary to complete the settlement

In the event the debtor receives any financial benefit from the lender as part of any agreement, the debtor shall immediately
disclose the financial benefit to the Court and the trustee and amend or modify the plan accordingly.

If the lender and the debtor fail to reach a settlement, then no later than 14 calendar days after the mediator’s Final Report is
filed, the debtor will amend or modify the plan to (a) conform to the lender’s Proof of Claim (if the lender has filed a Proof of
Claim), without limiting the Debtor’s right to object to the claim or proceed with a motion to value; or (b) provide that the real
property will be “treated outside the plan.” If the property is “treated outside the plan,” the lender will be entitled to in rem stay
relief to pursue available state court remedies against the property, Notwithstanding the foregoing, lender may file a motion to
confirm that the automatic stay is not in effect as to the real property,

Confirmation of the plan will be without prejudice to the assertion of any rights the lender has to address payment of its Proof
of Claim.

LF-3l (rev. 10/3/17) Page 4 of 5

Case 19-13200-.]KO Doc 13 Filed 03/22/19 Page 5 of 5

Debtor(s): Yessenia Diaz Case number: 19-13200-JKO

PROPERTY OF THE ESTATE WILL VEST IN THE DEBTOR(S) UPON PLAN CONFIRMATION.

I declare that the foregoing chapter 13 plan is true and correct under penalty of perjury.

 

 

Debtor Joint Debtor
Yessenia Diaz Date Date
/s/
Attomey with permission to sign on Date

Debtor(s)' behalf

By filing this document, the Attomey for Debtor(s) or Debtor(s), if not represented by counsel, certifies that the wording and
order of the provisions in this Chapter 13 plan are identical to those contained in Local Form Chapter 13 Plan and the plan
contains no nonstandard provisions other than those set out in paragraph VIII.

LF-31 (rev. 10/3/17) Page 5 of 5

